 



Exhibit 10.10
FIRST AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AGREEMENT
THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AGREEMENT (the
“Amendment”) is made and entered into to be effective the  _____  day of
August 2007, by and between Farm Credit of Southwest Florida, ACA, an
agricultural credit association for itself and as agent/nominee for other
lending institutions having an interest, direct or indirect, in the Loan (as
defined hereinbelow) from time to time (the “Lender”), ALICO, Inc. (“Borrower”),
Bowen Brothers Fruit, LLC, (“Brothers”), ALICO-AGRI, LTD. (“Agri”), Alico Land
Development, Inc. (f/k/a Saddlebag Lake Resorts, Inc.) (“Development”) and Alico
Plant World, L.L.C. (“Plant”) (Brothers, Agri, Development and Plant,
collectively, “Guarantors”) (Lender, Borrower and Guarantors collectively, the
“Parties”, and, each singly, a “Party”) and amends that certain Amended and
Restated Loan Agreement among the Parties dated to be effective as of May 26,
2006 (the “Loan Agreement”).
PRELIMINARY STATEMENT
Lender currently has a $175,000,000 revolving line of credit loan (the “Loan”)
outstanding to Borrower. The Loan is governed by certain financial covenants as
set forth in the Loan Agreement. Lender, Borrower and Guarantors have agreed to
amend the Net Worth ratio as set forth below pursuant to the terms and
conditions set forth in this Amendment.
Additionally, since the date of the Loan Agreement, a Guarantor, Saddlebag Lake
Resorts, Inc., has changed its name to Alico Land Development, Inc. The Parties
wish to amend the Loan Agreement and respective Guaranty Agreement to reflect
this name change.
All capitalized terms used and not otherwise defined herein shall have the
meaning set forth in the Loan Agreement, as amended by this Amendment.
NOW THEREFORE, the Parties hereby agree as follows:
1. Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:
(a) Section 1.24, “Guarantors”, is hereby amended such that the name “Alico Land
Development, Inc. (f/k/a Saddlebag Lake Resorts, Inc.)” replaces the name
“Saddlebag Lake Resorts, Inc.” The Loan Agreement is further amended such that
any use of the name “Saddlebag Lake Resorts, Inc.” is replaced with the name
“Alico Land Development, Inc. (f/k/a Saddlebag Lake Resorts, Inc.).”
(b) Section 4.3(d), “Net Worth”, is hereby amended such that the Net Worth
requirement stated therein is reduced to $110,000,000, effective as of the date
hereof. The Borrower’s Net Worth shall continue to be measured in the manner set
forth therein.
(c) Exhibit 4.1(c), “Compliance Certificate”, is hereby deleted in its entirety
and replaced with the new Exhibit 4.1 (c) attached hereto and made a part
hereof.

 

 



--------------------------------------------------------------------------------



 



2. Conditions Precedent. As conditions precedent to the effectiveness of this
Amendment, Borrower and each Guarantor shall furnish duly authorized resolutions
of all of its members and managers or directors, as the case may be, evidencing
its authority to enter into this Amendment, together with such other
documentation as Lender shall request in connection with the execution of this
Amendment.
3. Representations, Warranties, Covenants. Borrower and each Guarantor hereby
represents and warrants that at the time of the execution and delivery of this
Amendment it is in compliance with all of its covenants set forth in the Loan
Agreement (as such may be modified hereby) and each other Loan Document, and
that the representations and warranties set forth therein pertaining to it
continue to be true and accurate.
4. Indemnification. Borrower and each Guarantor agrees to hold Lender harmless
and indemnify Lender and its successors and assigns from any and all claims or
causes of action arising in connection with Borrower’s or any Guarantor’s breach
of the provisions of this Amendment or otherwise related to a default or an
Event of Default under the Loan Documents.
5. Costs, Fees, Expenses. Borrower agrees to pay all costs and expenses arising
from this Amendment, including, without limitation, all of Lender’s fees and
expenses and all fees and expenses of Lender’s legal counsel.
6. No Change. The Parties hereby acknowledge their express intent that the Loan
Agreement and all related loan and security documents executed in connection
therewith, including, but not limited to, the Loan Documents, govern, in
accordance with their original terms and conditions except as specifically
amended hereby, the terms and conditions of the Loans. Any provisions of the
Loan Documents not specifically amended hereby shall be interpreted in a manner
consistent with the amendments set forth in this Amendment and, to the extent
that any provisions of such Loan Documents are inconsistent with this Amendment,
the amendments set forth herein shall prevail.
7. Ratification. Except as expressly amended by this Amendment, the terms and
conditions of the Loan Agreement and all other Loan Documents among anyone or
more of the Parties are hereby ratified and confirmed to be in full force and
effect.
8. Counterparts. This Amendment may be executed in two or more originals, each
of which shall be deemed to be an original, but all of which shall constitute
one in the same instrument, and in making proof of this Amendment, it shall not
be necessary to produce or account for more than one such original.
9. Governing Law. This Amendment shall be interpreted in accordance with and
governed by the laws of the State of Florida. PROVIDED HOWEVER, to the extent
that the creation, validity, perfection, enforceability or priority of any lien
or security interest, or the rights and remedies with respect to any lien or
security interest, in the Collateral are governed by the laws of a jurisdiction
other than the State of Florida, then the laws of such jurisdiction shall
govern, except as superseded by applicable United States Federal Law.

 

2



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT TO
RESTATED LOAN AGREEMENT
THIS FIFTH AMENDMENT TO RESTATED LOAN AGREEMENT (the “Amendment”) is made and
entered into on August _, 2007, by and among Farm Credit of Southwest Florida,
ACA, an agricultural credit association for itself and as agent/nominee for
other lending institutions having an interest, direct or indirect, in the Term
Loan (as defined hereinbelow) from time to time (the “Lender”) and ALICO, INC.
(the “Borrower”) (Lender and Borrower together, the “Parties”, and, singly, a
“Party”) and amends that Restated Loan Agreement between Borrower and Lender
dated as of July 8, 1999, as amended on July 30th, 1999, on May 5, 2000, on
October 11, 2005 and on May 26, 2006 (collectively, the “Loan Agreement”). Any
capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Loan Agreement.
PRELIMINARY STATEMENT
Lender currently has a term loan in the original principal amount of $19,000,000
(the “Term Loan”) outstanding to Borrower pursuant to the Loan Agreement and
other Loan Documents referenced therein. Lender also currently has a
$175,000,000 revolving of credit loan (“RLOC”) (the Term Loan and the RLOC,
together the “Loans”) outstanding to Borrower pursuant to an amended and
restated loan agreement between Borrower, Lender and others named therein dated
May 26, 2006 (“RLOC Loan Agreement”). Borrower has requested and Lender has
agreed to modify the net worth covenant governing the Loans as set forth below.
NOW THEREFORE, the Parties hereby agree as follows:
1. Amendment to the Loan Agreement. Section 5.4(c) “Net Worth” is hereby amended
such that, commencing on the date hereof, Borrower’s Net Worth shall be
maintained at not less than $110,000,000, to be measured as set forth therein.
2. Conditions Precedent. As a condition precedent to the effectiveness of this
Amendment, Borrower shall furnish duly authorized resolutions of its board of
directors evidencing its authority to enter into this Amendment, together with
such other documentation as Lender shall request in connection with the
execution of this Amendment.
3. No Change. The Parties hereby acknowledge their express intent that the Loan
Agreement and all related loan and security documents executed in connection
therewith, including, but not limited to, the Loan Documents, govern, in
accordance with their original terms and conditions except as specifically
amended hereby or by amendment documents specifically related to such Loan
Documents, the terms and conditions of the Term Loan. Any provisions of the Loan
Documents not specifically amended hereby shall be interpreted in a manner
consistent with the amendments set forth in this Amendment and, to the extent
that any provisions of such Loan Documents are inconsistent with this Amendment,
the amendments set forth herein shall prevail.
4. Representations, Warranties, Covenants. Borrower hereby represents and
warrants that at the time of the execution and delivery of this Amendment it is
in compliance with all of its covenants set forth in the Loan Agreement (as such
may be modified hereby) and each other Loan Document, and that the
representations and warranties set forth therein pertaining to it continue to be
true and accurate.
Fifth Amendment to Restated Loan Agreement
Farm Credit of Southwest Florida, ACA/ALICO, INC.
Page l of 3

 

 



--------------------------------------------------------------------------------



 



5. Indemnification. Borrower agrees to hold Lender harmless and indemnify Lender
and its successors and assigns from any and all claims or causes of action
arising in connection with Borrower’s breach of the provisions of this Amendment
or otherwise related to the Borrower’s default under the Loan Documents.
6. Costs, Fees, Expenses. Borrower agrees to pay all costs and expenses arising
from this Amendment, including, without limitation, all of Lender’s fees and
expenses and fees and expenses of Lender’s legal counsel.
7. Ratification. Except as expressly amended by this Amendment, the terms and
conditions of the Loan Agreement and all other Loan Documents among Borrower and
Lender pertaining thereto and hereto are hereby ratified and confirmed to be in
full force and effect.
8. Counterparts. This Amendment may be executed in two or more originals, each
of which shall be deemed to be an original, but all of which shall constitute
one in the same instrument, and in making proof of this Amendment, it shall not
be necessary to produce or account for more than one such original.
9. Governing Law. This Amendment shall be interpreted in accordance with and
governed by the laws of the State of Florida. PROVIDED HOWEVER, to the extent
that the creation, validity, perfection, enforceability or priority of any lien
or security interest, or the rights and remedies with respect to any lien or
security interest, in the Collateral are governed by the laws of a jurisdiction
other than the State of Florida, then the laws of such jurisdiction shall
govern, except as superseded by applicable United States Federal Law.
10. Continuing Effect. The execution of this Amendment shall constitute a
modification of the Loan Agreement and shall not be construed as a notation of
the Obligations under the Loan Documents. The Parties hereby acknowledge their
intent that this Amendment shall not disturb the existing priority of the Loan
Documents or the liens granted thereunder to Lender. The Parties intend that the
security interests evidenced by the Loan Documents retain the same priority as
when originally executed, and delivered as of the respective dates of the Loan
Documents.
11. Savings Clause. It is the intent of the parties that the terms and
conditions of the Loan Agreement be consistent with those contained in the RLOC
Loan Agreement, as amended and restated on even date herewith. To the extent the
terms and conditions of the Loan Agreement conflict with the terms and
conditions of the RLOC Loan Agreement, as amended and restated on even date
herewith, the terms of the RLOC Loan Agreement, as amended and restated on even
date herewith, shall control and govern the parties with regard to the Term
Loan.
Fifth Amendment to Restated Loan Agreement
Farm Credit of Southwest Florida, ACA/ALlCO, INC.
Page 2 of 3

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the Parties place their signatures on the date first set
fourth above.

              BORROWER:
 
            ALICO, INC.
 
       
 
  By:    
 
            Print: John R. Alexander     Its: Chairman and Chief Executive
Officer
 
            LENDER:
 
            FARM CREDIT OF SOUTHWEST     FLORIDA, ACA for itself and as    
agent/nominee for other lending institutions     having an interest, direct or
indirect, in the     Loan from time to time
 
       
 
  By:    
 
            Print Name: Bryan L. Byrd     Its: Chief Operations
Officer/Executive Vice
President

Fifth Amendment to Restated Loan Agreement
Farm Credit of Southwest Florida, ACA/ALlCO, INC.
Page 3 of 3

 

 